Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Rebollo López.
En el caso ante nos expediríamos el auto, revocaríamos la resolución del Tribunal Superior, Sala de San Juan, de 6 de junio de 1988, y en su lugar ordenaríamos a la Comisión Es-tatal de Elecciones excluir la equis (X) del símbolo del coco correspondiente a la aspirante Rosa M. Ramírez Pantojas (Rosin), preimpreso en las papeletas a usarse en las prima-rias del domingo 12 de junio en torno al cargo de Represen-tante del Distrito Núm. 3, San Juan, por el Partido Nuevo Progresista (P.N.P.). Plasmemos los fundamentos.
HH
Desde la perspectiva procesal-adjudicativa, dicha equis (X) es un cambio posterior incompatible con el remedio y razonamiento del tribunal de instancia en su sentencia original de 18 de mayo, inspirado en evitar cualquier confusión a *552un elector promedio de dicho precinto de que ella era la can-didata oficial y vinculante del P.N.P.(1)
La cuestión es trascendental. “Por naturaleza propia, individual y colectivamente el ser humano en el diario convivir tiende a identificarse con aquellas creencias y posiciones que satisfacen su ideario y espíritu; se comunica con sus congé-neres y recibe de éstos mensajes e ideas, no solo por pala-bras sino a través de símbolos. Es natural pues, que [el]... político ... aspire a lograr una correspondencia entre la com-binación de palabras que forman el nombre pretendido y el diseño gráfico (emblema), de modo tal que con facilidad — visual y auditivamente— sea capaz de proyectar emocional o racionalmente por asociación mental, el contenido ideológico de los planes sociales, económicos y políticos que pretende someter al electorado.” Democratic Party v. Tribunal Electoral, 107 D.P.R. 1, 30 (1978), opinión concurrente y disi-dente.
b-H b-H
La ausencia de una prohibición expresa en la Ley Electoral de Puerto Rico no es óbice para dicho decreto. Primero, tomamos conocimiento judicial de que la marca de una equis (X) —o su variante, una cruz (+)— debajo de la insignia de un partido o candidato ha sido y es el método tradicional y universal mediante el cual principalmente se ha hecho viable el ejercicio del voto en los procesos electorales puertorri-queños. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 430 (1980) y apéndices; Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351, 360 (1981).
*553Tales marcas no son susceptibles de ser apropiadas ni usufructuadas en la papeleta oficial por ningún partido o can-didato en particular. Por su naturaleza conceptual y funcio-nal pertenecen propiamente al dominio común y público. Como tal, su uso está accesible y es legítimo sólo en la propaganda y publicidad preelectoral, pero ciertamente ahí acaba. Autorizar en una papeleta su uso individual oficial atenta contra esa naturaleza pública y, además, resulta en una ven-taja impermisible. 16 L.P.R.A. sec. 3033(b). Segundo, su in-corporación irrestricta conlleva en el fondo graves riesgos al proceso de escrutinio, dimanantes de su eventual prolifera-ción por otros candidatos como única alternativa de reducir su impacto.
Y tercero, en el campo de las probabilidades, ante una papeleta en blanco, ¿reflejarán y tendrán algún valor la equis (X) o cruz (+) preimpresas en cuanto a la verdadera inten-ción del elector? Aunque en buena lógica la respuesta tiende a ser en la negativa,(2) lo expuesto basta para dejar simple constancia del potencial de confusión que su uso puede gene-rar en el proceso electoral. Evitémoslo.
Después de todo, la percepción de los símbolos se logra a través del sentido de la vista y no podemos “pasar por alto que la insignia colectiva e individual electoral, además de un instrumento mediante el cual se viabiliza la votación de can-didatura íntegra, como medio de comunicación representa uno de los mecanismos para distinguir en la papeleta los par-tidos y candidatos, y garantizar el derecho constitucional del voto al elector que no sabe leer ni escribir”. (Énfasis en el original y escolio omitido.) Democratic Party v. Tribunal Electoral, supra, pág. 31.

 En lo pertinente, dicho foro dispuso:
“Se ordena a la Comisión Estatal de Elecciones que elimine de la insignia escogida por la codemandada Rosa Ramírez Pantojas la frase ‘Estamos con Al-bita’ y que elimine el nombre que aparecerá de dicha demandada en la papeleta de elección de las primarias a celebrarse el próximo 12 de junio de 1988, la refe-rencia al nombre de (Albita).” (Énfasis suplido.) Petición de certiorari de 7 de junio de 1988, pág. 4.


 La Ley Electoral de Puerto Rico define papeleta en blanco como “aquella que habiendo sido depositada en la urna por el elector no tenga marca alguna de votación”. 16 L.P.R.A. see. 3003(30). A su vez, marca “significará cualquier medio de expresión afirmativo del voto del elector”. 16 L.P.R.A. see. 3003(23).